

94 S83 IS: Advocacy Empowerment Act of 2019
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 83IN THE SENATE OF THE UNITED STATESJanuary 10, 2019Mr. Rubio (for himself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend section 203 of Public Law 94–305 to ensure proper authority for the Office of Advocacy of
			 the Small Business Administration, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Advocacy Empowerment Act of 2019.
		2.Additional powers of the Chief Counsel for Advocacy
 (a)Chief counsel authoritySection 203(a) of Public Law 94–305 (15 U.S.C. 634c(a)) is amended— (1)in paragraph (5), by striking and at the end;
 (2)in paragraph (6), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
					
 (7)issue, modify, or amend rules governing compliance by agencies with chapter 6 of title 5, United States Code, after opportunity for notice and comment under section 553 of title 5, United States Code; and
 (8)authorize an agency to issue such supplemental rules governing compliance with chapter 6 of title 5, United States Code, as the Chief Counsel may approve, and ensure that the supplemental rules comply with such chapter 6 and with the notice and comment process under section 553 of title 5, United States Code..
 (b)ImplementationOn and after the date that is 270 days after the date of enactment of this Act, the Chief Counsel for Advocacy of the Small Business Administration may exercise the authority under paragraphs (7) and (8) of section 203(a) of Public Law 94–305 (15 U.S.C. 634c(a)), as added by subsection (a).